                                                    FILED
UNITED STATES DISTRICT COURT                    IN CLERK'S OFFICE
EASTERN DISTRICT OF NEW YORK                U.S. DISTRICT COURT E.D.N.Y.
                                      X     ★     MAR 25 2019       *
CARLOS ROJAS,
                                              BROOKLYN OFFICE
                   Plaintiff,
    -against-
                                            MEMORANDUM AND ORDER
SIGNATURE BANK,                               18-CV-6757 (KAM)


                   Defendant.
                                      •X


MATSUMOTO, United States District Judge:

          On November 27, 2018, plaintiff Carlos Rojas,

proceeding pro se, filed the above-captioned action along with a

request to proceed in forma pauperis (^'IFP").       Plaintiff brings

this action against defendant Signature Bank, after his accounts

were closed, asserting claims for discrimination on the basis of

race and national origin, breach of contract, emotional

distress, and the violation of New York state banking ''rules and

regulations." The Court grants plaintiff's request to proceed in
forma pauperis pursuant to 28 U.S.C. § 1915 solely for this

Order.   The Complaint is dismissed for failure to state a claim

on which relief may be granted, with leave to replead as set

forth below.


                               BACKGROUND


           The following facts are taken from the Complaint, the

allegations of which are assumed to be true for purposes of this
                                  1
Memorandum and Order.      Plaintiff alleges that defendant closed

''all my 11 CD's [certificates of deposit] accounts and my money

market and checking accounts."     (EOF No. 1 at 5.)   Further, the

CDs were closed before their one-year maturity dates.           (Id.)

Plaintiff asserts no other facts.     Plaintiff seeks compensatory

damages from defendant for closing plaintiff s CD's before the
maturity date, as well as psychological and emotional damages and

punitive damages for discriminating against plaintiff. (Id. at 4-

6.)

                              STANDARD OF REVIEW


           Under 28 U.S. C. § 1915(e)(2)(B), a district court

shall dismiss an in forma pauperls action where it is satisfied

that the action "(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such
relief."


           To avoid dismissal, a complaint must plead "enough

facts to state a claim to relief that is plausible on its face."

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

167 L.Ed. 2d 929 (2007).    A claim will be considered plausible

on its face "when the plaintiff pleads factual content that

allows the court to draw reasonable inference that the defendant
is liable for the misconduct alleged."     Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

          A court must construe a pro se litigant's pleadings

liberally.    Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct.

2197, 167 L. Ed. 2d 1081 (2007); Harris v. MillSf 572 F.3d 66,

72 (2d Cir. 2009).    A pro se complaint should not be dismissed

without granting the plaintiff leave to amend ''at least once

when a liberal reading of the complaint gives any indication

that a valid claim might be stated." Gomez v. USAA Fed. Sav.

Bank, 111 F.3d 794, 795 (2d Cir. 1999) (internal quotation marks

and citations omitted).    Nevertheless, "a pro se plaintiff must

still comply with the relevant rules of procedural and

substantive law, including establishing that the court has

subject matter jurisdiction over the action."     Wilber v. U.S.

Postal Serv., No. lO-CV-3346, 2010 WL 3036754, at *1 (E.D.N.Y.

Aug. 2, 2010) (internal quotation marks and citations omitted).
                              DISCUSSION


             The Court liberally construes the Complaint, filed

pursuant to the court's federal question jurisdiction, (ECF No.

1 at 4), as alleging that in closing Plaintiff's bank accounts.
defendant denied him the same right to make and enforce

contracts as a white citizen, in violation of 42 U.S.C. § 1981.^

           ''Among the many statutes that combat racial

discrimination, § 1981, originally § 1 of the Civil Rights Act

of 1866 . . . has a specific function: It protects the equal

right of '[a]11 persons within the jurisdiction of the United

States' to 'make and enforce contracts' without respect to

race."    Domino's Pizza, Inc, v. McDonald, 546 U.S. 470, 474-75

(2006) (quoting 42 U.S.C. § 1981(a)).         42 U.S.C. § 1981(a)

states:


            All persons within the jurisdiction of the United
            States shall have the same right in every State and
            Territory to make and enforce contracts, to sue, be
            parties, give evidence, and to the full and equal
            benefit of all laws and proceedings for the security
            of persons and property as is enjoyed by white
            citizens, and shall be subject to like punishment,
            pains, penalties, taxes, licenses, and exactions of
            every kind, and to no other.



1 The Court declines to liberally construe the Complaint as alleging a claim
under 42 U.S.C. § 1983 because plaintiff has named private entities as
defendants. Signature Bank and one of its Senior Vice Presidents, not state
actors as required to state a claim under Section 1983. See Nwachukwu v.
Liberty Bank, 257 F. Supp. 3d 280, 288 (D. Conn. 2017) (dismissing
plaintiff's § 1983 claim against defendant bank because not a state actor)
(citing Hollander v. Copacabana Nightclub, 624 F.3d 30, 33 (2d Cir. 2010).
      Based on the minimal facts asserted in the Complaint, plaintiff's
potential remaining claims, breach of contract, emotional distress and
violation of New York state banking regulations, the claims arise under New
York state law, and thus do not provide a basis for federal question
jurisdiction.
42 U.S.C. § 1981(a).    Making and enforcing contracts includes,

^'the making, performance, modification, and termination of

contracts, and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship." 42 U.S.C. §

1981(b).   To establish a § 1981 claim, a plaintiff must show:

(1) that he is a member of a racial minority; (2) the

defendant's intent to discriminate on the basis of race; and (3)

that the discrimination concerned one or more of the activities

enumerated in § 1981.    Lauture v. Int'l Bus. Machs. Corp., 216

F.Sd 258, 261 (2d Cir. 2000).   ''The facts required by Iqbal to

be alleged in the complaint . . . need only give plausible

support to a minimal inference of discriminatory motivation."

Littlejohn v. City of New York, 795 F.Sd 297, 311 (2d Cir.

2015).

           The Court liberally construes Plaintiff's claim of

race and national origin discrimination and his factual

allegation that he has "Hispanic looks" as satisfaction of the

pleading requirement for the first prong of a section 1981 claim
which requires that plaintiff be a member of a racial minority.

Vill. of Freeport v. Barrella, 814 F.Sd 594, 606 (2d Cir. 2016)

("I]t has long been settled in this circuit that Hispanics

coinprise a distinct race for purposes of § 1981.").
           Plaintiff has also satisfied the third prong.   Section

1981 defines the scope of protected contract rights to include:

''the making, performance, modification, and termination of

contracts, and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship."   42 U.S.C. §

1981(b).   "Plaintiff and Defendant had a contractual

relationship, as account holder and bank respectively, and

Defendant's alleged discrimination concerned Plaintiff's ability

to make and enforce that contract, one of the activities

enumerated in § 1981."   Nwachukwu, 257 F. Supp. 3d 280, 288(2d

Cir. 2017).   Plaintiff, however, has failed to allege facts in

support of the second prong, intent to discriminate on the basis
of race.   Plaintiff alleges no facts in support of his

conclusion that defendant had a discriminatory intent for its

actions.


           The well-pleaded allegations against the bank in

Nwachukwu are distinguishable from the present case because the

instant plaintiff made only bare bones conclusory allegations in
support of his claim.    By contrast, the plaintiff in Nwachukwu

alleged that a bank employee inquired, by phone, into his
country of origin and line of work.    The Nwachukwu plaintiff

later received a letter, dated the same day as the phone
inquiry, from an officer of the bank, informing the plaintiff of

the bank's decision to close all of his accounts and citing the

bank's difficulty in determining "'the types of clients or the

types of countries for which you contract with." Id. at 292,

305.   The Nwachukwu plaintiff further alleged that, during a

subsequent telephone call, the bank officer told him: ''We don't

want money from your type."      Id.

            Here, Plaintiff's Complaint alleges no facts at all

regarding Defendant's intent to discriminate on the basis of

race nor any facts from which such an intent to discriminate

could be inferred.    Therefore, the Complaint fails to state a 42

U.S.C. § 1981 claim.       28 U.S.C. § 1915(e)(2)(B).

   ■   A. Leave to Amend

            In light of plaintiff's pro se status, the court

affords plaintiff an opportunity to amend the Complaint.       See

Fed R. Civ. P. 15(a); see e.g., Davis v. Goord, 320 F.3d 346,

352 (2d Cir. 2003) ("Certainly the court should not dismiss

without granting leave to amend at least once when a liberal
reading of the [pro se] complaint gives any indication that a

valid claim might be stated.") (quoting Gomez v. USAA Fed. Sav.

Bank, 171 F.3d 794, 795 (2d Cir.1999)).       Should plaintiff file

an amended complaint, he must allege a basis for this Court's
subject matter jurisdiction,2 and satisfy the minimal filing

requirements of Fed. R. Civ. P. 8 by providing the defendant

with notice of the claims against it and a short, plain

statement of the relevant facts supporting those claims.

                                CONCLUSION


           Plaintiff's complaint is dismissed for failure to state

a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B).

Plaintiff is granted thirty days to amend his complaint.              Should

plaintiff decide to file an amended complaint, it must be submitted
within thirty days of this Order, be captioned ^'Amended Complaint,"

and bear the same docket number as this Order.                 Plaintiff is

advised that the amended complaint will completely replace the

original complaint, so plaintiff must include in it any allegations
he wishes to pursue against the defendant.              If submitted, the
amended complaint will be reviewed for compliance with this Order

and for sufficiency under Fed. R. Civ. P. 8 and 28 U.S.C. §§

1915(e)(2)(B). If plaintiff fails to comply with this Order within

the time allowed, the action shall be dismissed, and judgment shall

enter.


            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith


2 The Court notes that unless the amended complaint asserts a sufficient
factual basis for this Court's federal question or diversity jurisdiction*
this court may not entertain plaintiff's state law claims.
                                      8
and therefore in forma pauperis status is denied for the purpose

of any appeal.   See Coppedge v. United States^ 369 U.S. 438,

444-45 (1962).   The Clerk of Court is respectfully requested to

serve a copy of this memorandum and order on pro se plaintiff,

and note service on the docket by March 25, 2019.




SO ORDERED.




Dated: Brooklyn, New York
       March 22, 2019

                                             /s/
                                    Kiyo A. Matsumoto
                                    United States District Judge
